DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is in claim, not narrative prose form as required.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: paragraph 0129 contains a graph mis-labeled as a Table. While the detailed description may include tables, graphs must be in the figures. Therefore, the graph at paragraph 0129 is required to be removed from the detailed description, and may be moved to the figures section with a reference in the listing of figures section.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of U.S. Patent No. 11,412,236. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application 17/719,090 recites top position prediction aspects, that while different from the recited left position prediction aspects of the claims of U.S. Patent No. 11,412,236, are nonetheless deemed an obvious positional variation in light of the left position prediction aspects. See example claims mapping below:
U.S. Patent No. 11,412,236
(Parent Application-Claim 16)
Application 17/719,090
(Instant Application-Claim 16)
A video decoding method performed by a decoding apparatus, the method comprising: 
A video decoding method performed by a decoding apparatus, the method comprising:
obtaining video information comprising prediction mode information for a current chroma block;
obtaining video information comprising prediction mode information for a current chroma block;
deriving a left cross-component linear model (CCLM) prediction mode as an intra prediction mode of the current chroma block based on the prediction mode information;
deriving a top cross-component linear model (CCLM) prediction mode as an intra prediction mode of the current chroma block based on the prediction mode information;
deriving a sample number of left neighboring chroma samples of the current chroma block based on a height of the current chroma block and a specific value;
deriving a sample number of top neighboring chroma samples of the current chroma block based on a width of the current chroma block and a specific value;	
deriving the left neighboring chroma samples of the sample number; 
deriving the top neighboring chroma samples of the sample number;
deriving down sampled left neighboring luma samples related with the left neighboring chroma samples and down sampled luma samples of a current luma block;
deriving down sampled top neighboring luma samples related with the top neighboring chroma samples and down sampled luma samples of a current luma block;
deriving CCLM parameters based on the left neighboring chroma samples and the down sampled left neighboring luma samples;
deriving CCLM parameters based on the top neighboring chroma samples and the down sampled top neighboring luma samples; 
deriving prediction samples for the current chroma block based on the CCLM parameters and the down sampled luma samples; and 
deriving prediction samples for the current chroma block based on the CCLM parameters and the down sampled luma samples; and 
generating reconstructed samples for the current chroma block based on the prediction samples, 
generating reconstructed samples for the current chroma block based on the prediction samples, 
wherein the specific value is derived as 2,
wherein the specific value is derived as 2, 
wherein the height of the current chroma block is N,
whrerein the width of the current chroma block is N, 
wherein based on 2N being less than or equal to twice the specific value, the sample number of the left neighboring chroma samples is derived as 2N, and 
whrerein based on 2N being less than or equal to twice the specific value, the sample number of the top neighboring chroma samples is derived as 2N, and 
based on the 2N being greater than twice the specific value, the sample number of the 2Application No.: 17/180,474Docket No.: 8736.02226.US21 left neighboring chroma samples is derived as 4.
based on the 2N being greater than twice the specific value, the sample number of the top neighboring chroma samples is derived as 4.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the current chroma block" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In addition, the claims should be reviewed for grammatical or other errors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sato (US 2014/0003512) is deemed to be the closest prior art, and while directed to down-sampling local block samples, fails to disclose or teach down-sampling to a sample number as defined by the algorithm elucidated by the features of the claims.
Zhang (US 2018/0205946) discusses CCLM aspects.
Budagavi (US 2012/0328013) discusses 2N extended samples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485        

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
September 28, 2022